DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                        RAYMOND C. GLEASON,
                             Appellant,

                                     v.

                          STATE OF FLORIDA,
                               Appellee.

                               No. 4D17-1175

                          [ December 12, 2018 ]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit, St.
Lucie County; James W. McCann, Judge; L.T. Case No.
562013CF000865A.

  Carey Haughwout, Public Defender, and Jessica A. DeVera, Assistant
Public Defender, West Palm Beach, for appellant.

  Pamela Jo Bondi, Attorney General, Tallahassee, and Jeanine
Germanowicz, Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

    Raymond Gleason appeals his convictions and sentences for burglary
of a dwelling and dealing in stolen property. We affirm on all issues raised
by appellant, except we reverse and remand for a nunc pro tunc
competency hearing. As the State concedes, the trial court failed to hold
a competency hearing and make an independent determination of
competency before trial. See Silver v. State, 193 So. 3d 991, 994 (Fla. 4th
DCA 2016).

   Affirmed in part, Reversed in part, and Remanded.

TAYLOR, CIKLIN and CONNER, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.